Citation Nr: 1705330	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.  He died in October 2008.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board previously remanded this matter in December 2014 for further evidentiary development.


FINDINGS OF FACT

1. The Veteran died in October 2008 and his death certificate indicates that the immediate cause of death was "Jacob-Cruetzfeld Disease" (Creutzfeldt-Jakob disease, or CJD).  There are no additional causes of death listed.

2. The Appellant was married to the Veteran at the time of his death.

3. At the time of the Veteran's death, he was service-connected for: degenerative arthritis of the right shoulder (10 percent); arthralgia of the right hip (10 percent); degenerative arthritis of the left shoulder (10 percent); arthralgia of the right knee (10 percent); arthralgia of the left knee (10 percent); arthralgia of the bilateral hands (10 percent); arthralgia of the left foot (10 percent); residuals of rheumatic fever (10 percent); and bilateral hearing loss (0 percent).  The Veteran had a combined disability rating of 70 percent, effective October 22, 2007. 

4. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.SC.A. §§ 101, 1112, 1113, 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this claim in December 2014.  
The Board's Remand instructed the RO to (1) obtain a medical opinion regarding the etiology of the Veteran's CJD and (2) readjudicate the claim.

A March 2015 medical opinion was issued and the RO readjudicated the claim in an April 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2008 letter and additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
 § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For a claim for Disability and Indemnity Compensation (DIC) benefits, notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Here, the December 2008 notice did not provide a listing of the service-connected disabilities at time of death or the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Although adjudicative documents may not substitute for adequate notice, the RO advised the appellant in the March 2009 rating decision of the Veteran's service-connected disabilities at the time of his death, and in an April 2011 statement of the case, provided the criteria for substantiating a Dependency and Indemnity Compensation claim based on a condition not yet service-connected.

Therefore, notwithstanding the lack of adequate notice prior to the initial decision, the Board finds that the error is harmless because the appellant was advised and demonstrated actual knowledge of the Veteran's service connected disabilities and the relevant criteria to establish service connection for the cause of death in her written statements and testimony during a July 2010 RO hearing.  Neither the appellant nor her representative raised the issue of inadequate notice.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has associated VA treatment records and identified private treatment records with the claims file.  There is no indication that additional relevant information exists.  



VA obtained a VA medical opinion in March 2015, the results of which will be discussed below.  The March 2015 opinion demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the questions presented.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for adjudication.  See Barr v. Nicholson, 
21 Vet. App. 303, 311.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159 (c)(4).

In short, the Board has carefully considered VA's duties to notify and assist, and it finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were harmless and did not prejudice the Appellant.  The Appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 
38 C.F.R. § 3.103.

III. Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

To establish service connection for a disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Certain conditions are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Organic diseases of the nervous system are among those diseases for which this presumption is available.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).




Analysis 

The Veteran died in October 2008 and his death certificate indicates that the immediate cause of death was "Jacob-Cruetzfeld Disease."  A review of medical literature indicates that the disease is more commonly referred to as Creutzfeldt-Jakob disease, or CJD.

A marriage certificate shows that the Appellant and the Veteran were married in June 1975.

At the time of the Veteran's death, he was service connected for: degenerative arthritis of the right shoulder, rated as 10 percent; arthralgia of the right hip rated as 10 percent; degenerative arthritis of the left shoulder rated as 10 percent; arthralgia of the right knee rated as 10 percent; arthralgia of the left knee rated as 10 percent; arthralgia of the bilateral hands rated as 10 percent; arthralgia of the left foot rated as 10 percent; residuals of rheumatic fever rated as 10 percent; and bilateral hearing loss rated as 0 percent.  The Veteran had a combined rating of 70 percent from October 22, 2007.

In her October 2008 claim, the Appellant asserted that the Veteran was exposed to CJD while serving in Japan.  In a December 2008 statement, the Appellant reported that she had been told by doctors that the Veteran's CJD had lay dormant for 50 years, and that with the exception of his military service, the Veteran did not live outside of the United States.  

In her July 2009 Notice of Disagreement (NOD), the Appellant clarified that she believed the Veteran contracted CJD from consuming beef while stationed in Japan.  Along with the NOD, she submitted medical literature and news articles regarding CJD.  One excerpt from an article reported on the discovery of the onset of CJD in patients in Japan as early as 1958-1960.  The form of the disease was not specified.  One article obtained from the National Institutes of Health (NIH) website explained that a variant CJD (vCJD) "is acquired by eating beef products obtained from cattle with prion disease."  An additional article from the NIH website indicates that vCJD can have an incubation period of over 50 years.  A third article submitted by the Appellant explains that CJD (without specifying the type) is a "rare, degenerative, fatal brain disorder....[and] symptoms usually begin after age 60."  The Board has reviewed additional medical literature submitted by the Appellant.

Following the October 2010 RO hearing, additional material from the NIH, National Institute of Neurological Disorders and Stroke, was added to the file.  In a fact sheet, the authors noted that there are several types of CJD. In sporadic CJD, the disease appears even though the person has no known risk factors for the disease.   This is by far the most common type of CJD and accounts for at least 85 percent of cases.  In hereditary CJD the person has a family history of the disease and/or tests positive for a genetic mutation associated with CJD.  About 5 to 10 percent of cases of CJD in the United States are hereditary.   In acquired CJD the disease is transmitted by exposure to brain or nervous system tissue usually through certain medical procedures.  A variant form of the disease-called new variant or variant begins primarily with psychiatric symptoms, affects younger individuals than other types of CJD, and has a longer than usual duration from onset of symptoms to death.  The authors also explained that prion proteins occur in a normal form which is harmless and found in the body's cells, and in an infectious form which causes the disease.  Sporadic CJD may develop because some of a person's normal prions spontaneously change into the infectious form and then alter the prions in other cells in a chain reaction.  The authors noted that the disease has a long incubation period before symptoms appear, in some cases as long as 50 years.

The RO also obtained a medical treatise in which the authors studied the incidence rate of CJD in Japan from prior to 1985 through 1996.  Although the authors mentioned that the variant form has attracted attention to the disease, the study of did not differentiate among the various forms.  

Private medical records document a July 2008 hospital admission for a progressive neurologic decline.  It was noted that the Veteran was "seen in consultation by psychiatry who felt that he possibly had a prion type of dementia."  A subsequent July 2008 CJD test revealed immunoreactivity levels lower than that of a typical CJD case, and thus ambiguous test results.  The examiner suggested a repeated test in two weeks.

As noted, the Board's December 2014 Remand ordered a medical opinion to determine the etiology of the Veteran's CJD.  A March 2015 VA examiner concluded that the Veteran's CJD is "very much less likely as not" related to his active duty military service.  In reaching this conclusion, the examiner thoroughly reviewed the evidence of record and recited relevant medical records in his opinion.  The examiner explained:

The diagnosis of CJD is tentative.  The clinical course is very suggestive for that of a sporadic form of CJD but there is no confirming CSF, EEG, or MRI testing found.  If this was CJD, the rapid course of the disease, lack of CSF or MRI findings, age of onset, and neurological as opposed to psychiatric presentation all favor a sporadic form of the disease.  I do not question the diagnosis and do not have another more likely explanation for the rapid decline.

The variant form (from eating contaminated beef) is very unlikely based on the proposed location -Japan (the literature I am aware of described only one case in Japan which in fact was believed to have been contracted in the United Kingdom) and the greater than 48 year incubation period (variant CJD has a shorter latent period).  Also, one might expect a cluster of cases if a military unit was exposed to an infectious agent.  I am not aware of such a cluster after literature search.

The Board finds the opinion provided by the examiner to be highly probative, due to the medical literature cited and rationale provided.  Although the opinion may appear to contradict the study of CJD in Japan, the study did not address cases found to be of the variant type caused by contaminated meat.  The opinion may also appear to contradict the medical records by noting the absence of psychiatric symptoms in the Veteran's case.  However, the references to dementia in the records were preliminary assessments and the symptoms were later attributed only to the neurological disease.  The Appellant has not submitted a private medical opinion contradicting the conclusions of the VA medical examiner, although she has been afforded the opportunity to do so. 

The Board recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant, nor the credibility of her statements.  However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's CJD.  Consequently, the Board finds the opinion of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In finding that the opinion of the March 2015 VA examiner is of significantly greater probative value than the Appellant's lay statements, the Board notes that the March 2015 examiner specifically addressed the Appellant's assertion that the Veteran's CJD is related to exposure to contaminated beef while serving in Vietnam.

In addition, there is no indication that the Veteran's CJD which lead to his death had its onset in service.  Service treatment records do not document any relevant treatment, complaints, or diagnoses.  A June 1970 separation examination reveals a normal neurological system upon physical examination.  To the extent that CJD may be considered a chronic disease under the provisions of 38 C.F.R. § 3.309(a), there is no indication that the disease manifested within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

As a result, the preponderance of the evidence supports a finding that the Veteran's CJD was of the sporadic type and not the result of the Veteran's active duty military service.  Similarly, a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. § 3.312 (a), (c)(1).  Thus, service connection for the Veteran's cause of death, in this case CJD, is not warranted on a presumptive or direct basis, and the claim must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Board is certainly sympathetic to the Appellant's loss of her husband and acknowledges his military service.  As noted, the Board recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant, nor the credibility of her statements. However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's death.
The Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the Appellant's claim. 






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


